SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Studies for public offering of shares from Petrobras Distribuidora S.A. Rio de Janeiro, July 1 st , 2015 – Petróleo Brasileiro S.A. – Petrobras, in compliance with article 157, § 4º of Act 6.404, of December 15 th , 1976, as amended, and Normative Instruction no. 358 of January 3 rd , 2002, from the Brazilian Securities Commission – CVM, as amended, announces that its Executive Board, in a meeting held in June 30 th , 2015, has authorized the preparation of studies in order to analyze strategic alternatives for Petrobras Distribuidora S.A. (BR), its wholly-owned subsidiary. Among the possibilities to be explored, it is attracting a strategic partner and the public offering, making this subsidiary a listed company in a special segment of BM&FBovespa stock market called Novo Mercado - New Market and in compliance with corporate governance practices. This initiative is part of Petrobras´ Divestment Plan and, if this offering occurs, it will be through secondary public offering of shares issued of the referred company. All necessary acts to the public offering are subjected to approval of Petrobras´ and Petrobras Distribuidora´s internal departments, as well as to analysis and approval of the respective regulatory entities, supervisors and authorities, according to applicable law. The present notice will not be considered as an announcement of public offering and its preparation will depend on favorable conditions of domestic and international stock markets. Facts considered relevant on the matter will be timely communicated to the market. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 01, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
